22 F.3d 903
Patrick J. MURPHY, et al., Plaintiffs-Appellees,v.FEDERAL DEPOSIT INSURANCE CORPORATION, et al.,Defendants-Appellants.Patrick J. MURPHY, an individual;  Murphy's Markets, Inc., aCalifornia corporation;  Ramsey Marketing and Management Co.("Ramco");  aka:  Ramsay Marketing and Management Co., aCalifornia corporation, Plaintiffs-Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION, et al., Defendants-Appellees.FEDERAL DEPOSIT INSURANCE CORPORATION;  First National Bank,Plaintiffs-Appellees,v.Patrick J. MURPHY, Defendant-Appellant.
Nos. 91-15511, 91-15640 and 91-15642.
United States Court of Appeals,Ninth Circuit.
April 20, 1994.

Prior Report:  12 F.3d 1485.
Before:  WALLACE, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.